Citation Nr: 1123249	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-45 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for radiculopathy/neuropathy of the lower extremities.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lichen planus.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a depressive disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Initially, the Board observes that the Veteran was previously denied service connection for lichen planus, characterized as a sexually transmitted disease, and a depressive disorder in a January 2003 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not timely file a notice of disagreement and that decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

In July 2008, the Veteran sought, among other things, service connection for a skin rash and a mental health disorder, which he claimed as "PTSD/depression/BPD" (bipolar disorder).  In its April 2009 decision, the RO denied service connection for a mood disorder, claimed as bipolar disorder, and PTSD.  The RO also found that new and material evidence had not been submitted to reopen the Veteran's previously denied claims of service connection for a depressive disorder and lichen planus.  Thereafter, the Veteran submitted private mental health records and was afforded a VA skin examination.  In a November 2009 statement of the case (SOC) the RO determined that these records constituted new and material evidence and thus "reopened" the Veteran's claims of service connection for lichen planus and a depressive disorder, and denied those claims on the merits.  With regard to latter claim, the RO characterized that claim as a claim of service connection for a mental health condition, to include depressive disorder and bipolar disorder.  The issues then certified on appeal were service connection for lichen planus and service connection for a mental health disorder, to include depression and bipolar disorder.  

As to the Veteran's claim of service connection for lichen planus, because the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010), the Board has re-characterized the issue on appeal as a claim to reopen.  

As to the Veteran's previously denied claim of service connection for a depressive disorder, the Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki, an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." 23 Vet. App. 1 (2009).  Further, where varying diagnoses are involved, in considering whether the claim presented is one to reopen or a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).

Here, the Veteran was denied service connection for a depressive disorder by the RO in January 2003.  It does not appear that the RO considered whether the Veteran may have been entitled to service connection for any other acquired psychiatric disorder at that time, as the only mental health diagnosis contained in the record before the RO at that time was that of a depressive disorder, not otherwise specified.  Thus, the Board finds that before it can consider the Veteran's claim for service connection for a depressive disorder on the merits, it must first determine whether new and material evidence has been submitted to reopen that claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  

The Board notes also that the Veteran has, since the January 2003 rating decision, submitted evidence of a currently diagnosed bipolar disorder.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis).  As will be discussed in further detail below, because the Board finds that the Veteran has submitted new and material evidence with respect to his claim of service connection for a depressive disorder and because it is clear from the Veteran's submissions that he has been seeking service connection for any diagnosed psychiatric disorder, other than PTSD (which the RO has developed as a separate issue), manifested by overlapping symptomatology, the psychiatric issues on appeal have been framed as (1) whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a depressive disorder and (2) entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder and a depressive disorder.  See Velez and Clemons, both supra.  Further, due to the nature of the disabilities and the requirements for substantiating such claims, the Board finds that service connection for PTSD should be treated as a separate and distinct issue.  

On October 27, 2010, the Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

(The decision below addresses the Veteran's claims for service connection for a back disability and radiculopathy of the lower extremities, as well as the issue of whether new and material evidence has been submitted to reopen previously denied claims of service connection for a depressive disorder and lichen planus.  The claims of service connection for PTSD and an acquired psychiatric disorder other than PTSD, including a depressive disorder, are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have a back disability that is attributable to his active military service.

2.  The Veteran does not radiculopathy/neuropathy of the lower extremities that is attributable to his active military service; nor is it proximately due to or the result of service-connected disability.

3.  By a January 2003 decision, the RO denied service connection for a sexually transmitted disease, characterized as lichen planus, and a depressive disorder; the Veteran did not appeal.  

4.  Evidence received since the RO's January 2003 decision as it pertains to the Veteran's claim of service connection for lichen planus does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim; nor does it raise a reasonable possibility of substantiating the claim or trigger VA's duty to assist.

5.  Evidence received since the RO's January 2003 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a depressive disorder and it raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran does not have radiculopathy of the lower extremities that is the result of disease or injury incurred in or aggravated during active military service; radiculopathy of the lower extremities is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010)

3.  A January 2003 RO decision that denied service connection for a depressive disorder and lichen planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for lichen planus has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been received to reopen a claim of service connection for a depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection can be demonstrated through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.

A.  Back Disability

The Veteran's service treatment records (STRs) are silent for complaint of, or treatment related to, a back disability.  They reveal that on an August 2001 report of medical history, the Veteran specifically denied recurrent back pain or back problems.  He did, however, note a painful shoulder.  On his separation examination report, his spine and musculoskeletal system were clinically evaluated as normal.  

The Veteran sought service connection for a back disability in July 2008.  In support of his claim he submitted a statement from his private chiropractor, dated in October 2008, wherein she indicated that the Veteran had chronic back pain with occasional to frequent spasms, complicated by disc degeneration at L5/S1 level, hyperkyphosis of the thoracic spine, and cervical and thoracic scoliosis.  The private chiropractor stated her opinion that the Veteran's condition was consistent with having to carry a heavy backpack for the military and also with having to do strenuous exercises with improper form from lack of training on correct form.  

Private medical records from the Gunderson Lutheran Health system dated from December 2001 to October 2004 fail to show treatment for a back disability or related symptoms.  They do contain a February 2004 treatment record showing that the Veteran was seen for neck pain at that time.  He reported no specific injury, numbness, tingling, or weakness, or headache or other neurological symptoms.  

In October 2009, the Veteran was afforded a VA examination in connection with his claim of service connection for a back disability.  The Veteran stated that he first experienced back pain in service when wearing his military backpack.  He referred to several strenuous hikes that increased his back pain and also related a disciplinary "lifting incident" during boot camp.  The Veteran stated that he went to sick call for the pain and indicated that "martial arts training" in Okinawa, Japan, increased his back pain.  He stated that since service, his back pain had become progressively worse, with pain running from his upper neck to his tail bone and intermittent numbness of both arms and legs.  He reported that his pain was better with chiropractic treatment and stretching.  X-rays of the cervical, thoracic, and lumbosacral spine were taken.  

X-ray examination revealed minimal degenerative disc disease at T12-L1.  The VA examiner recorded a diagnosis of kyphoscoliosis of the spine, likely Scheuermann type, and minimal degenerative changes of the lower thoracic spine, as seen on x-ray.  The examiner opined that the diagnosed conditions of the spine were not caused by or a result of carrying a heavy backpack in service.  He further opined that there was no permanent aggravation of the underlying condition(s).  The examiner explained that the cause for Scheuermann's kyphoscoliosis is unknown, but that it may be genetic.  He stated that there is no suggestion in the general medical literature that it is caused by carrying a heavy backpack, especially for the relatively short periods that the Veteran experienced.  The examiner further stated that it was not likely that carrying a backpack for relatively short periods would have cause the minimal degenerative changes of the lower thoracic spine.  The examiner noted that the Veteran's scoliosis did not involve the cervical spine and stated that it was less likely that his scoliosis was of the postural (adolescent) type, but indicated that even were that to be the case, his opinion would not change.  

Here, although there is evidence that the Veteran currently has a back disability, the Board finds that the competent, credible, and probative evidence of record fails to demonstrate any in-service incurrence or aggravation of a back disability or a nexus between the Veteran's active military service and his current back disability.  Further, there is no credible lay evidence demonstrating continuity of symptomatology.  See 38 C.F.R. 3.303(b).  Although the Veteran submitted the statement from his private care provider indicating that his back disability is consistent with carrying a heavy backpack in service, the private chiropractor provided no support for that assertion.  There is also no indication that she reviewed the Veteran's STRs or claims folder or discussed with him the type of instruction he had received with regard to the exercises he performed in service.  

In contrast, the October 2009 VA examiner's negative nexus opinion is based on a review of the claims folder and thorough examination of the veteran, to include x-rays.  The examiner considered the Veteran's lay statements regarding the onset of pain in service, as well as his assertion that he was required to carry a heavy backpack.  The Board finds that the VA examiner's negative nexus opinion is adequately supported by the reasons stated in his opinion.  It is clear that the examiner considered a variety of factors, to include the Veteran's lay statements, in concluding that the Veteran's back disability was not related to a period of active military service.  The Board finds that, in light of the Veteran's STRs that contain no evidence of a back disability or injury in service and the VA examiner's opinion, there is no basis to establish service connection for a back disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  

In finding that service connection for a back disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran has asserted that he hurt his back in service and has had pain since that time, there is no evidence to support such an assertion.  On an August 2001 report of medical history, the Veteran specifically denied any pain back.  At separation, his spine was clinically evaluated as normal.  Private medical evidence dating from December 2001 to October 2004 fails to document any treatment for, or complaints related to, back pain, despite the Veteran indicating during his October 2010 hearing that he had sought treatment for his back a year after discharge from service.  

Thus, the Board finds that although the Veteran is competent to report on his asserted back pain since service, his statements of continuity lack credibility.  For the reasons set forth above, especially the lack of any annotation of a problem in clinical records, the Veteran's statements of continued problems since service are not credible.  By the Veteran's own admission during his October 2010 hearing, he did not begin receiving chiropractic treatment until approximately 2006.  When considered along with the lack of evidence supporting a findings of continuity of symptomatology, the Board finds the length of time between service and the reported start of treatment to be evidence weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

Further, although the Veteran believes that his back disability is due to service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.

B.  Radiculopathy of the Lower Extremities

The Veteran asserts that he suffers from radiculopathy of the lower extremities that is related to his current back disability.  He reported numbness in his hands and feet that comes and goes depending upon how his back is feeling.  

At the outset, the Board notes that there is no suggestion in the record or by way of the Veteran's contentions that the Veteran has radiculopathy of the lower extremities that started during military service.  His STRs are negative for any reference to radiculopathy, neuropathy, or related symptoms.  On his August 2001 report of medical history, the Veteran denied any numbness or tingling.  Significantly, the Veteran has not identified any in-service injury, disease, or event to which his radiculopathy could possibly be related, except the back problems that are addressed above.  He has contended that service connection is warranted on a secondary basis.  

As determined above, service connection for a back disability is not warranted in this case.  Consequently, the Veteran's claim of secondary service connection for radiculopathy of the lower extremities based on back disability must be denied.  As there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected, the Veteran's secondary service connection claim is denied as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


II.  Petition to Reopen Previously Denied Claims

As noted in the introduction, the RO's January 2003 decision that denied service connection for lichen planus and a depressive disorder is a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  This is so because the Veteran did not appeal.

As a result of the finality of the prior decision, the Veteran's claims of service connection for lichen planus and a depressive disorder may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations, provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

A.  Lichen Planus

In this case, the evidence of record at the time of the January 2003 decision included:  the Veteran's service treatment and personnel records, October and December 2002 VA mental disorders examination reports, and the Veteran's application for VA benefits.

The Veteran's STRs show that he was treated in July 2001 for a lesion on his glans penis.  The Veteran reported that he had been diagnosed with lichen planus prior to service, but indicated that the current lesion looked different.  The assessment was lichen planus; syphilis was to be ruled out.  He was treated with hydrocortisone.  A follow-up note that same month included an assessment of "resolved lichen planus."  On his separation examination report, the Veteran's skin was clinically evaluated as abnormal and a notation of lichen planus on the groin was made.  

In January 2003, the RO denied service connection for lichen planus, finding that that condition had pre-existed service and was not aggravated beyond its natural progression as a result of service.  

Since the January 2003 RO decision, new evidence added to the record includes:  private medical evidence, VA examination reports, and lay statements from the Veteran, to include his October 2010 hearing testimony.

A review of the private medical evidence of record reveals that in December 2001 and January 2002, the Veteran presented with a penile lesion.  He reported that he had been diagnosed as having lichen planus and stated that the lesion on his penis "comes and goes."  Evaluation of the penis revealed several erythematous scaling patches on the shaft of the penis and some on the head.  The examiner found the lesion to be clinically consistent with a papulosquamous eruption, most likely psoriasis.  He was treated with Desonide cream.  

In October 2009, the Veteran was afforded a VA skin examination.  It was noted that no rash was present on examination.  The Veteran reported the last outbreak to be several weeks earlier.  He stated that he was treated for his rash in service and it has, since that time, recurred several times a year.  Upon examination of the Veteran and review of the claims folder, the VA examiner diagnosed lichen planus of the penis, in remission.  He opined that the lichen planus was not caused or permanently aggravated by service.  The examiner noted that the Veteran's STRs showed that his lichen planus had preexisted service.  He further stated that the course of lichen planus was consistent with the Veteran's report of it being actively present several times a year.  During his October 2010 hearing, the Veteran reported that his lichen planus was worse in service than it had been prior to service, but stated that within the last few years, his outbreaks had become less frequent.  

Although the evidence submitted since the January 2003 decision is new in that it was not previously of record when the prior decision was made, it is not material as the newly submitted evidence does not relate to an unestablished fact necessary to substantiate the claim; nor does the evidence raise a reasonable possibility of substantiating the Veteran's service connection claim in that the evidence does not suggest that the Veteran's preexisting lichen planus was aggravated by his military service.  In this regard, the Board finds that evidence showing that the Veteran's lichen planus was aggravated while in service requires a showing that there was a permanent increase in disability during service.  Maxson v. West, 12 Vet. App. 453, 460 (1999) (holding that the presumption of aggravation is not applicable until it has been demonstrated that, inter alia, a permanent increase in disability occurred in service); Hunt v. Nicholson, 1 Vet. App. 292, 297 (1991) (holding that temporary flare-ups of an injury or disease will not be considered an increase in disability during service to trigger the presumption of aggravation).  Here, although the Veteran indicated that his lichen planus was worse in service than before service, because his statement, which is presumed credible, see Justus, supra, does not show that the underlying condition, as opposed to the symptoms, worsened during service, it does not constitute new and material evidence in this case.  See Hunt, supra.  

Although the RO "reopened" the Veteran's claim and denied service connection on the merits, because the Board has determined that the evidence associated with the claims folder since the RO's January 2003 decision is not new and material in accordance with 38 C.F.R. § 3.156(a), the Board's analysis of the matter must end.  See Barnett, supra.

B.  Depressive Disorder

In this case, the evidence of record at the time of the January 2003 decision included:  the Veteran's service treatment and personnel records, October and December 2002 VA mental disorders examination reports, and the Veteran's application for VA benefits.

The Veteran's STRs show that he was treated in service for depression.  The Veteran was admitted to the psychiatric ward of the Naval Hospital in Okinawa, Japan, in July 2001, and diagnosed as having a depressive disorder, not otherwise specified.  The Veteran reported a psychiatric history since age six that included diagnoses of depression and attention deficit hyperactivity disorder.  It was the recommendation of the mental health department that the Veteran be discharged on account of his preexisting depressive disorder and prominent personality features.

In October 2002, the Veteran was afforded a VA examination for mental disorder.  It was noted that the Veteran had a long history of mental health problems beginning in childhood.  The examiner found that although the Veteran showed signs of having a depressive disorder that existed prior to his enlistment in service, his depressive disorder was not currently disabling and was controlled by continuous medication.  In a December 2010 addendum, the examiner opined that the Veteran's depressive disorder had not been permanently aggravated beyond its normal progression by his military service.

In January 2003, the RO denied service connection for a depressive disorder, finding that that condition had preexisted service and did not undergo a permanent worsening therein.  

Since the January 2003 RO decision, new evidence added to the record includes:  private medical evidence, VA examination reports, and lay statements from the Veteran, to include his October 2010 hearing testimony.

Notably, June 2009 private psychiatric evidence shows that the Veteran had been receiving mental health treatment for a mood disorder.  It was the private psychiatrist's belief that the Veteran's mood disorder was in remission at the time that he entered service and was exacerbated by service.  

The Board finds that the June 2009 private psychiatrist's statement suggests that the Veteran's preexisting depressive disorder underwent a worsening in service.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to show that the Veteran's depressive disorder had increased in severity during service.  Further, it is material because it is supporting evidence of aggravation in service.  See 38 U.S.C.A. § 1153 (West 2002) (A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease).  As a result, the Board finds that the June 2009 private psychiatrist's statement, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of the matter, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a depressive disorder is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The RO received the Veteran's service connection claims in July 2008.  In August 2008, the RO sent to him a letter notifying him of the evidence required to substantiate those claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, pharmacy prescription records, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The August 2008 notice letter also informed him that his clams for a depressive disorder and lichen planus had been previously denied in January 2003 as the conditions were shown to have preexisted service and the evidence did not demonstrate that either was aggravated therein.  He was informed that he needed to submit new and material evidence (evidence showing that his depressive disorder and lichen planus had undergone a permanent worsening in service) and was advised of the definition of such.  

The August 2008 letter also included the criteria for establishing a claim of secondary service connection and was informed of the need to submit evidence showing an association between his back disability and radiculopathy/neuropathy of the lower extremities.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the August 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim of service connection for acid reflux and with regard to his petition to reopen his previously denied claim of service connection for lichen planus and a depressive disorder.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes his STRs, service personnel records, private medical evidence, VA examination reports, and lay statements from the Veteran, to include his October 2010 hearing testimony.  

In October 2009, the RO afforded the Veteran a VA examination in connection with his claims of service connection for a back disability and associated radiculopathy.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  X-rays were also taken.  The examiner recorded the Veteran's subjective complaints related to his disability, as well as the Veteran's account of his service duties and possible in-service injury.  The examiner provided the requested opinion regarding nexus.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claims for service connection and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), to the extent required, were satisfied.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for radiculopathy of the lower extremities is denied.  

As new and material evidence to reopen a claim of service connection for lichen planus has not been submitted, the claim to reopen is denied.

New and material evidence having been received, the claim of entitlement to service connection for a depressive disorder will be reopened.  To that limited extent, the appeal of this issue is granted.


REMAND

With regard to the Veteran's claim of service connection for PTSD, at his October 2010 hearing before the Board, the Veteran noted that the evidence of record at that time did not contain a diagnosis of PTSD and requested that the record be held open for 60 days to allow for him to obtain such evidence.  In December 2010, the Veteran submitted additional private medical evidence indicating that he suffered from a mood disorder as well as PTSD.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304.  Because this evidence is neither duplicative of other evidence already of record nor irrelevant, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of a supplement SOC (SSOC) reflecting such consideration.  Id.

A remand is also required to ensure compliance with the VCAA.  In support of his claim of service connection for PTSD, the Veteran has stated that he was personally assaulted by his drill instructor, Sergeant C., during basic training.  As the present case involves allegations of a personal assault, it falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17, of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The M21-1MR also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.  

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that 38 C.F.R. § 3.304(f)(4) also stipulates that VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, on remand, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran has previously been afforded VA examinations for PTSD and mental disorders other than PTSD, the Board finds that in light of the private medical evidence associated with the record since those examinations, and in light of the varying psychiatric diagnoses of record, in order to properly assess the Veteran's service connection claims, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist who should be asked to provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  See Clemons, supra.  The opinion must address whether the Veteran has PTSD or any other acquired psychiatric disorder, to specifically include bipolar disorder or depressive disorder, that is attributable to his period of active military service.  Further, as the Veteran has submitted evidence suggesting that a preexisting depressive disorder increased in severity in service, the opinion must also consider whether any increase in severity of a preexisting disorder was due to the natural progress of the disease.

In this regard, the Board notes that the Veteran was afforded a VA mental disorders examination in October 2002, with an addendum provided in December 2002.  At that time, the Veteran was diagnosed with depressive disorder, not otherwise specified.  The examiner noted that the Veteran's service treatment records (STRs) showed treatment for depression, which the examiner determined existed prior to service and was not aggravated therein beyond its normal progression.  The claims folder also contains private mental health treatment records containing diagnoses of PTSD, bipolar disorder, and major depressive episodes.  A history of abuse is also documented.  In a June 2009 statement, the Veteran's private psychiatrist noted that the Veteran's mood disorder was in remission at the time that he entered military service.  He then stated that since boot camp, the Veteran's symptoms intensified such that the Veteran required medication for symptomatic treatment of anxiety attacks.  The private psychiatrist indicated that the Veteran would require medication indefinitely and stated he needed to work through his feelings of abuse that had laid dormant for many years prior service.  The additional private medical evidence submitted in December 2010 also suggests that the Veteran's PTSD and related symptoms were exacerbated by the experience with his drill instructor, Sergeant C.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The AOJ must send to the Veteran a corrective VCAA notice letter that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  The Veteran must be specifically informed of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(4).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)

3.  The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged personal assault, to include any other evidence corroborating the incident.  The Veteran must also be invited to submit statements from fellow service members or others who might help establish the occurrence of his alleged personal assault.

A letter must be prepared asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.

Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.  

4.  After completing this development, the AOJ should schedule the Veteran for a VA examination in connection with his claims of service connection for PTSD and for an acquired psychiatric disorder, to include bipolar disorder and depressive disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and any identified in-service stressor.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the designated examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  The examiner should pay specific attention to the diagnoses of depressive disorder and bipolar disorder.  The examiner must also provide an opinion as to whether any preexisting psychiatric disorder underwent a chronic worsening during military service.  Consideration should be given to the private medical evidence of record that suggests that the Veteran's preexisting psychiatric symptoms were exacerbated by his experiences in service.  

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


